Citation Nr: 1456326	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-07 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a generalized anxiety disorder, currently rated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1947 to April 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Regional Office (RO) in Philadelphia, Pennsylvania, which granted an increased evaluation of 50 percent for a generalized anxiety disorder.  The Veteran filed a notice of disagreement in May 2011 and was provided with a statement of the case in January 2012.  The Veteran perfected his appeal with a January 2012 VA Form 9.

The Veteran was scheduled to appear at a Travel Board hearing in May 2014, but in an April 2014 letter, he requested a postponement of that hearing.  In September 2014, the Board remanded the Veteran's case and directed the RO to reschedule the Veteran for a Travel Board hearing.  Thereafter, the RO scheduled the Veteran for a Travel Board hearing to be held in November 2014.  However, the Veteran failed to report for this hearing, and no good cause has been shown for this failure to report.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's generalized anxiety disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, depressed mood, anxiety, chronic sleep impairment, mild memory loss, intrusive thoughts, disturbances of motivation and mood, and difficulties establishing and maintaining effective work and social relationships, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an increased rating greater than 50 percent for a generalized anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.304, 4.1-4.14, 4.130, Diagnostic Code 9400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this regard, letters sent to the Veteran in May 2010 and February 2013 provided the notice required under the VCAA, including of the evidence and information necessary to substantiate his increased rating claim, his and VA's respective responsibilities in obtaining such evidence and information, and the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, and a VA examination report.  The Veteran has not identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The Board notes that the record indicates that the Veteran as awarded Social Security Administration (SSA) disability benefits in April 1987.  Generally, VA has an obligation to acquire such records, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108 -09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  However, in this case, the Board identifies nothing in the record that would establish a reasonable possibility that SSA records from 1987 would aid in identifying the current level of severity of the Veteran's generalized anxiety disorder during the period under review.  As such, a remand to request such records is not necessary in this case.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims presently on appeal).  

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, the Veteran was provided with a VA examination in June 2010 to reassess the severity of his generalized anxiety disorder.  The Board finds that the VA examination report is adequate because the examiner conducted clinical evaluations, reviewed the Veteran's medical history, and described the Veteran's generalized anxiety disorder in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  The mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  In this case, there is no evidence to suggest that the August 2010 examination is inadequate, nor has the Veteran indicated that his generalized anxiety disorder has worsened since his last examination.  

Moreover, the Board notes that the RO attempted to schedule the Veteran for another examination on three separate occasions in 2013.  In March 2013, the Veteran reported that he was unable to attend the examination due to a death in the family, and he was rescheduled for a contracted examination in April 2013.  The Veteran notified the RO that he declined the contracted examination because he felt more comfortable attending an examination at a VA Medical Center.  Thereafter, the Veteran was scheduled for another examination in August 2013, but he refused to attend.  See October 2013 Supplemental Statement of the Case.  

Under these circumstances, the Board finds that the examination of record is adequate to adjudicate the Veteran's claim for an increased rating and that no further examinations are necessary.

Additionally, the Board is satisfied that there has been substantial compliance with the September 2014 remand directive, which included scheduling the Veteran for a Travel Board Hearing.  Stegall v. West, 11 Vet. App. 268 (1998).  The RO complied with the remand directive by scheduling the Veteran for a Travel Board hearing, for which he did not appear.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board adds that general due process considerations have been satisfied in this case.  See 38 C.F.R. § 3.103.  The Veteran has been provided ample opportunity to present evidence and argument in support of his claim.  As detailed in the Introduction, his hearing request is deemed withdrawn.  Moreover, the Veteran was provided an opportunity for a more contemporaneous examination, which he declined.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

The Veteran contends that he is entitled to a higher disability rating for his generalized anxiety disorder, which is currently rated at 50 percent.

The Veteran's acquired psychiatric disorder has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9400.  Under the General Rating Formula For Mental Disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).

Turning to the evidence of record, a September 2009 VA treatment note shows that the Veteran endorsed the following symptoms: depressed mood most of the days for more than two weeks; inability to sleep; occasional "out-of-the-blue" anxiety; recurrent unpleasant dreams of similar content or emotion; perception of the world as being dangerous or people untrustworthy.  On examination, the Veteran was alert and oriented to time, place, and person.  He was cooperative, calm, and pleasant, and he was fairly well groomed.  He described his mood as "here and there."  There was no evidence of psychomotor agitation or retardation.  The Veteran's speech was spontaneous, relevant, and logical, and his thought processes were organized and logical.  There was no evidence of auditory or visual hallucinations, delusional thoughts, or suicidal or homicidal ideation.  The Veteran's memory was intact, his insight was fair, and his judgment was intact. 

A May 2010 VA treatment note indicates that the Veteran was depressed.  He reported intrusive memories and flashbacks of his time in combat in Korea.  The Veteran endorsed the following symptoms: depressed mood most of the days for more than two weeks; markedly diminished interest or pleasure; inability to sleep; abnormally and persistently elevated, expansive, or irritable mood for a week or more; occasional "out-of-the-blue" anxiety; recurrent, persistent unwanted thoughts and impulses; recurrent unpleasant dreams of similar content or emotion; being easily startled; feelings of detachment from others; avoidance of social activities; difficulties with intimacy; perception of the world as being dangerous or people untrustworthy; angry feelings or dreams; feelings of guilt or shame; interpersonal difficulties with immediate family; interpersonal difficulties outside home.  

On examination, the Veteran was alert and oriented to time, place, and person.  He was cooperative, calm, and pleasant.  He was fairly well groomed and appropriately dressed.  His mood was described as "frustrated," and his affect was consistent.  There was no psychomotor agitation or retardation.  His speech was spontaneous, relevant, and coherent, and his thought processes were organized and logical.  There was no evidence of auditory or visual hallucinations or delusional thoughts, and he denied suicidal or homicidal ideation.  The Veteran's memory, both recent and remote, was intact.  His insight was fair and his judgment was intact.  

The Veteran was afforded a VA Mental Disorder examination in June 2010.  The Veteran reported that he lives alone, but that he is managing independently.  He reported that one of his coping mechanisms is walking, but lately the frequency of his walking has diminished due to musculoskeletal pains.  He indicated that he used to be involved with American Veterans, but this has also faded.  He reported that he goes to church on a weekly basis and that he attends food bazaars at the church.  The Veteran described his support group as his two nieces and two nephews.  He indicated that he likes to read.  

The Veteran reported that his nerves have gotten worse and that he has a hard time falling asleep.  He indicated that he is very anxious and worries excessively.  He also reported that he becomes impatient and will sometimes lose his temper.  The Veteran reported that he is able to concentrate when reading, but he has noticed that his short-term memory is "cloudy."  The Veteran also reported that sometimes he would get to the point of a panic attack when something wrong happens.  He indicated that he still has repeated recollections of Korea and that he gets flashbacks of certain incidents.  He reported that he is sad and depressed most of the time, and there are instances when he has crying spells due to guilt issues about Korea.  

On examination, the Veteran was alert and oriented.  His mood was moderately nervous, and he was moderately depressed.  His affect was mood congruent.  The Veteran's eyes welled when he started talking Korea.  The examiner indicated that the Veteran has a significant amount of survivor's guilt.  The examiner noted no psychotic symptoms, no feelings of hopelessness, and no suicidal or homicidal thinking.  The Veteran's long-term memory was adequate, his calculating ability was intact, his concentration was intact, his judgment was fair, and his insight was fair.  The examiner concluded that the Veteran "displays substantial amount of symptomatologies towards anxiety with complicating depression until the present time."  The examiner opined that the Veteran has "significant impairment in interpersonal relationships as well as social activities on account of his condition of anxiety."  The Veteran was assigned a GAF of 55 for the past year and 50 for the present time.

A December 2010 primary care treatment note shows that a depression screen was performed, which suggested that the Veteran was moderately depressed.  

A May 2011 primary care treatment note shows that the Veteran denied any depression or suicidal ideation.

Primary care treatment notes from November 2011, July 2012, and May 2013 reveal negative depression screen, and the Veteran's generalized anxiety disorder was noted as being "stable." 

Taking all factors into consideration with application of the approximating principles of 38 C.F.R. § 4.7, and the benefit-of-the-doubt doctrine, the Board finds that the Veteran's generalized anxiety disorder most nearly approximates occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships, consistent with the currently assigned 50 percent rating.  The above-cited evidence reflects that since the increased rating claim was filed in August 2010, the Veteran's generalized anxiety disorder has primarily been manifested by flattened affect, depressed mood, anxiety, chronic sleep impairment, mild memory loss, intrusive thoughts, disturbances of motivation and mood, difficulties establishing and maintaining effective work and social relationships.  In essence, most of the criteria enumerated under the pertinent rating criteria supporting a 50 percent rating for generalized anxiety disorder have been shown during the appeal period.

The Board finds that a rating greater than 50 percent for a generalized anxiety disorder is not warranted at any point pertinent to this appeal.  In this respect, the lay and medical evidence establishes that the Veteran's generalized anxiety disorder been not been productive of occupational and social impairment with deficiencies in most areas or an inability to establish and maintain effective relationships, or total occupational and social impairment.

With respect to the areas of impairment listed in the 70 percent criteria the Board finds that the evidence does not demonstrate occupational and social deficiencies as contemplated by the 70 percent criteria.  The Board notes that the criteria for ratings lower than 70 percent expressly contemplate some level of occupational and social impairment, such as the impairment shown by the evidence in this case, while the 70 percent rating contemplates difficulty in adapting to stressful circumstances, including work or a work like setting, or an inability, not merely a difficulty, in establishing and maintaining effective social relationships.  In this case, the evidence shows that the Veteran is able to maintain some social interactions with family members, including his nieces and nephews, one of whom drives him to his appointments.  Additionally, although the Veteran reported being socially isolated, he also indicated that he goes to the mall and to church events on a regular basis.  Thus, even if the Veteran has difficulty in maintaining relationships, it cannot be said that the Veteran is completely unable to establish and maintain effective relationships.  Moreover, the evidence does not reflect total occupational impairment, as the Veteran reports that he has been successful at living alone, which indicates his ability to adapt to stressful circumstances.  

The Board also finds that the evidence does not demonstrate deficiencies in judgment or thinking, as the VA examination report and VA mental health treatment records repeatedly and consistently describe the Veteran as having fair to good judgment and insight, with appropriate thought content and processes.  Additionally, although the Veteran experienced sleep impairment, periods of irritability and anger, depression, anxiety, and somewhat blunted affect, there was no evidence of obsessional rituals, incoherent speech, impaired impulse control, or spatial disorientation.

The Board acknowledges that the June 2012 examiner assigned the Veteran a GAF score of 50, indicative of serious symptoms or a serious impairment in social, occupational, or school functioning.   There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  In this case, the Board notes that a score in this range did not appear to be supported by the Veteran's situation and symptomatology, inasmuch as at that time the Veteran reported participating in several different social activities, and to the extent that he indicated a lull in those activities, it was because of his physical disabilities rather than his anxiety.  Additionally, the Veteran reported having relationships with his nieces and nephews and participating in several hobbies, such as going to church, reading, and walking.  Moreover, VA treatment records reveal more moderate anxiety and depression symptoms, with the Veteran completely denying any symptomotology on several occasions.  Taken together, the preponderance of the record evidence indicates that the Veteran's symptoms are, at worst, moderate, which is consistent with a 50 percent rating.

The Board's finding that the Veteran's disability does not meet the criteria for a 70 percent rating entails a finding that he does not meet the criteria for a 100 percent rating.  Total occupational and social impairment has not been shown.  As stated, the Veteran maintains social relationships nieces and nephews, and he participates regularly in church events.  Similarly, his symptoms have not been manifested by persistent delusions or hallucinations, gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform daily living, disorientation to time or place, or memory loss of names of close relatives own occupation, or own name.  Further, both VA treatment records and the VA examination report show that the Veteran not exhibit intermittently illogical, obscure, or irrelevant speech; or spatial disorientation; or neglect of personal hygiene.  His judgment and insight were consistently noted as fair to good.  The Veteran's concentration and memory were noted as intact.  The Veteran repeatedly denied homicidal ideations, delusions, and hallucinations.  The Veteran's communication skills were good and his understanding was intact.  No impairment of thought processes and communication was detected.  The Veteran also denied obsessive and ritualistic behavior.

The Board has considered a staged rating, but finds that the totality of the evidence shows a rating of 70 or 100 percent is not warranted at any point during the period on appeal. 

In summary, the evidence of record does not support the assignment of a rating in excess of 50 percent for a generalized anxiety disorder under Diagnostic Code 9400 for the entirety of the appeal period.  Although the Veteran is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in this case, where the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

Additional Considerations

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Court has held that a total disability rating based on individual unemployability (TDIU) is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows that the Veteran has been unemployed since April 1987.  However, his unemployment has been attributed to his non-service connected cancer, rather than any service connected disability.  Thus, a TDIU is not for consideration because the Veteran does not contend, and the evidence does not show, that his generalized anxiety disorder renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

The Board finally notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.


ORDER

Entitlement to an increased rating in excess of 50 percent for a generalized anxiety disorder is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


